DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 1/6/2022. Claims 1-18 are currently pending and have been examined.  The examiner confirmed with the attorney of record on 3/15/2022 that no claims were filed in the 1/6/2022 response and the claims from the 6/10/2021 filing were to be considered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-18 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: Prong 1: The claims recite request from a particular consumer to register as a member of said electronic marketplace, register said particular consumer as a member of the marketplace to provide the particular consumer access to at least one dedicated web page dedicated for use by said particular consumer, and to be responsive to the request from the consumer to establish a product wish list, registering partners on the marketplace, registering sellers on the marketplace, access product  utilize said wish list to manage what advertisements are seen by said member; and to determine if said member purchases said particular product or removes said particular product from said wish list and to automatically terminate all further advertisements for said particular product from all of said partners to said member upon the earlier of a purchase of said particular product and removal of said particular product from said wish list. The limitation falls within 
Prong 2: The judicial exception is not integrated into a practical application because the only additional elements are an electronic marketplace wherein a consumer controls advertisements received from advertisers, providing one or more servers, said one or more servers comprising one or more memories storing machine readable instructions, said one or more servers coupled to an electronic network and executing said instructions for: operating said one or more servers to receive via said network an electronic request at said one or more servers an electronic request from a particular consumer via a consumer device one or more web pages hosted on one or more servers one or more servers coupled to an electronic network, servers to respond to electronic requests, said one or more servers utilizing said wish list to select advertisements to said member; server to host webpages, a wish list accessible on a web page and to serve as a proxy to permit members to be nameless and untraceable, partner webpages on one or more servers, providing price bidding software on said one or more servers, and a server forwarding an advertisement. servers to utilize said wish list to manage what advertisements are seen by said member; and operating said one or more servers to execute said instructions to determine if said member purchases said particular product or removes said particular product from said wish list and to automatically terminate all further advertisements. The computer is implemented to  request from a particular consumer to register as a member of said electronic marketplace”, “receive electronic requests to register partners on the electronic marketplace”, “receive an electronic request from one or more of said partners to generate an advertisement” are merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of sending advertising and receiving operational information (i.e. data gathering) - see MPEP 2106.05(g). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing presentations of advertisement to a consumer based on a wish list.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The step of “receive request from a particular consumer to register as a member of said electronic marketplace”, “receive electronic requests to register partners on the ‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
With respect to dependent claims 2-11 and 13-18, the claims have been considered, however found only to further limit the data used in generating the advertisement and operating the wish list.
 Claims 2, 14 recite operating said one or more servers to receive a request from said member to invite one or more friends to have access to said wish list; operating said one or more servers to transmit automatically generate an electronic invitation to each of said one or more friends to become a member and have access to said wish list; operating said one or more servers to transmit each said electronic invitation to said one or more friends; and operating said one or more servers to permit all of said one or more friends that accept said invitation and become members to have access to said wish list; and operating said marketplace to act as a nameless and untraceable proxy for said members to said partners. The limitation merely recites the manner in which a 
Claims 3 teach operating said one or more servers to utilize each said wish list to collect product deals from said partners without providing any data markers to said partners linking each said wish list to any said member. The limitation merely recites the manner in which data is or is not transmitted and does not integrate the judicial exception into a practical application. 
Claim 4 , 15recites operating said one or more servers to provide said advertisement having the current lowest price for said particular product to said one or more friends that become members. The limitation merely recites data related to the pricing for the product and does not integrate the judicial exception into a practical application. 
Claim 5, 16 teaches operating said one or more servers to terminate all further advertisements for said particular product from all of said partners to said member friends upon the earlier of a purchase of said particular product and removal of said particular product from said wish list. The limitation merely recites data related to the advertisement for the product and does not integrate the judicial exception into a practical application. 
Claim 6 teaches operating said one or more servers as a filter to control the flow of said advertisements to said member friends so that only advertisements for each said particular product on said member's wish list and products on said member friends corresponding wish lists are forwarded to said member friends; and operating said one or more servers to terminate all further advertisements for said particular product from 
Claim 7 teaches operating said one or more servers to provide a bidding platform for said partners; utilizing said bidding platform to execute said reverse bidding sequence. The limitation merely recites data related to the bidding process for the product and does not integrate the judicial exception into a practical application. 
Claim 8, 17 teaches operating said one or more servers to register said sellers as partners for predetermined subscription prices; and operating said one or more servers to allow each said partner to create an unlimited number of advertisements for said partner's products. The limitation merely recites data related to the pricing for the product and does not integrate the judicial exception into a practical application. 
Claim 9 teaches operating said one or more servers to provide each said partner electronic access to real time data for key performance indicators. The limitation merely recites data related business metrics and does not integrate the judicial exception into a practical application. 
Claim 10, 18 teaches operating said one or more servers to select_ said key performance indicators to be one or more of: total cost, average member reach, total reach, purchase percentage, total purchases, cost per purchase, average sales, total sales, and ROI (return on investment) for a selectable predetermined period. The 
Claim 11 teaches operating said one or more servers to allow each said partner to construct advertising campaigns utilizing a corresponding dedicated partner web page. The limitation merely further limits advertisement data and does not integrate the judicial exception into a practical application. 
Claim 13 teaches operating said electronic marketplace to permit each said partner to generate an advertising campaign based upon said particular product. The limitation merely further limits advertisement data and does not integrate the judicial exception into a practical application. 
These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Allowable Subject Matter
The closest prior art of record was found to be the previous rejection of Patt in view of So in view of Calman in further view of Regmi, however the applicants’ arguments with respect to the rejection under 35 USC 103 were found to be persuasive. The examiner was persuaded that the Patt reference is a consumer centric method and therefore the combination of the prior art did not teach the claimed invention. An updated search was performed, specifically directed to the inventive concept of “the present invention as claimed and as described in the specification provides a specific and concrete manner of communication utilizing an electronic marketplace server to 
The closest NPL of record was found to be “Agent based Architecture for Privacy Payoff in eCommerce”. The NPL discloses the implementation of privacy factors and considerations in eCommerce platforms, however this manner in which the privacy was accomplished was customer based and not based on the marketplace action as a proxy to protect the user’s name.
For these reasons the rejection under 35 USC 103 is withdrawn. 
Response to Arguments
Applicant’s arguments directed to the rejection under 35 USC 103 were persuasive and withdrawn for the reasons set forth above. 
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive for the reason set forth below.
With respect to the remarks directed to 35 USC 101, the arguments are not found to be persuasive. The marketplace acting as a proxy for the consumer to the seller where the marketplace is filtering what data is transmitted to or not provided to the . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        



3/17/2022